DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barr Jr (US 2010/0124149), in view of Sollner ‘227 (US 2008/0253227). 
Regarding Claims 1, 9, 17 and 24, Barr Jr teaches a system, apparatus, means and method comprising: one or more processors; one or more storage media storing instructions [0009; 0018; 0042], which, when processed by the one or more processors, causes: computing an upgoing wavefield at a plurality of different locations from recorded scattered wavefield data obtained by a plurality of underwater sensors at the plurality of different locations [#24 of Fig 2; 0039-42, 0068-71], the plurality of different locations corresponding to a plurality of different underwater depths [0050-55; 0088] ; computing a downgoing wavefield at the plurality of different locations from the recorded scattered wavefield data at the plurality of different locations [#25 of Fig 2; 0039-42; 0056-57; 0068-71; 0088]; extrapolating the values of the upgoing wavefield at the plurality of different locations to extrapolated values of the upgoing wavefield at a plurality of first locations [#26 of Fig 2; 0039-42], the plurality of first locations all corresponding to a first underwater depth [0062-65] ; extrapolating the values of the downgoing wavefield at the plurality of different locations to extrapolated values of the downgoing wavefield at a plurality of second locations [#27 of Fig 2; 0039-42], the plurality of second locations all corresponding to a second underwater depth [0062-65] and using the one or more … to generate an image of the subterranean 
Regarding Claims 2, 10, 18, and 25, Barr Jr, as modified, also teaches scattered wavefield data at the plurality of different locations comprises one or more of measurements of a pressure wavefield and measurements of a velocity wavefield [Fig 6, 8; 0056-64].	
Regarding Claims 3, 11, 19, and 26, Barr Jr as modified, also teaches scattered wavefield data at the plurality of different locations comprises only measurements of one of a pressure wavefield or a velocity wavefield [Fig 6, 8; 0039-45; 0056-64] (these calculations are described individually, thus allowing the user to choose velocity or pressure).	
Regarding Claims 4, 12, 20 and 27, Barr Jr, as modified, also teaches one of the first underwater depth or the second underwater depth represents an underwater constant depth below a sea surface [0050-57; 0060-65]. Sollner ‘227 also teaches this limitation in [0030-34; 0053-65].
Regarding Claims 5, 13, and 21, Barr Jr, as modified, also teaches values of the upgoing wavefield at the plurality of different locations represent a first set; wherein the values of the downgoing wavefield at the plurality of different locations represent a second set; and wherein at least one of the first set or the second is obtained from the scattered wavefield data at the plurality of different locations at least in part by wavefield decomposition based on one of (a) pressure wavefield data only or (2) both pressure wavefield data and velocity wavefield data[Fig 6, 8; 0039-45; 0056-64] (these calculations are described individually, thus allowing the user to choose velocity or pressure, or both).	
Regarding Claims 6, 14, and 22, Barr Jr, as modified, also teaches a plurality of third locations comprises one or more of (a) locations at one of the first underwater depth or the second underwater depth, or (b) the plurality of different locations [Fig 6, 8; 0039-45; 0056-64]. Sollner ‘227 also teaches this limitation in [0030-34; 0053-65] 
Regarding Claims 7, 15, 23, and 29, Barr Jr, as modified, also teaches one or more surface-related multiple wavefield contributions at a plurality of third locations comprise upgoing surface-related multiple wavefield contributions at the plurality of third locations and downgoing surface-related multiple wavefield contributions at the plurality of third locations [Fig 6, 8; 10; 0039-45; 0054-71]. Sollner ‘227 also teaches this limitation in [0030-34; 0053-65]
Regarding Claims 8 and 16, Barr Jr, as modified, also teaches a downgoing surface-related multiple wavefield contributions are derived by extrapolating upgoing surface-related multiple wavefield contributions to a plurality of fourth locations, and wherein the plurality of fourth 
Regarding Claim 28, Barr Jr as modified, also teaches a first arbitrary depth level is the same as the second arbitrary depth level [0050; 0058-60; 0063-64].  Sollner ‘227 also teaches this limitation in [0030-34; 0053-65].

Response to Arguments
Applicant's arguments filed 3 December 2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the applicant’s arguments on Pages 7-11 that Barr Jr does not teach the first (computing an upgoing wavefield at a plurality of different locations) and second (computing a downgoing wavefield at a plurality of different locations) limitations, this argument is not found persuasive. The applicant appears to ignore not only the cited passages in Barr Jr [0039-42; 0056-57; 0060-65; 0068-71], but also appears to interpret the reference as there only being one receiver station on the streamer. Paragraphs [0011] to [0021] of Barr Jr describe the type of sensors and streamer arrays used, and clearly identify that the method has multiple dual sensor receiver stations, but is designed to adjust for depth and aliasing based on one receiver measurement. [0088] clearly states that there are traces collected at each receiver station, both up-going and down-going. 
In response to the applicant’s arguments on Pages 11-12 that Barr Jr does not teach the third (extrapolating the values of the upgoing wavefield at a plurality of different locations) and second (extrapolating the values of the downgoing wavefield at a plurality of different locations) limitations, this argument is not found persuasive. The applicant appears to ignore not only the cited passages in Barr Jr [0039-42; 0056-57; 0060-65; 0068-71], but also appears to interpret the reference as there only being one receiver station on the streamer. Paragraphs [0011] to [0021] and [0053] to [0065] of Barr Jr describe the type of sensors and streamer arrays used, and clearly identify that the method has multiple dual sensor receiver stations, but is designed to be able to adjust for depth and aliasing based on one (exemplary) receiver measurement. [0088] clearly states that there are traces collected at each receiver station, both up-going and down-going. The extrapolation process is merely explained for one station, but indicated by Barr Jr that the extrapolation is done for each station. 
In response to the applicant’s arguments on Pages 16-17 that Barr Jr does not teach the sixth (using … to generate an image) and seventh (displaying an image) limitations, this argument is not found persuasive. The applicant appears to ignore cited paragraphs [0007] to [0009] which state the same reasons for performing a geologic survey of a subsurface formation – and a display. No further rationale is required as the passages are explicit. 
In response to the applicant’s arguments on Pages 13-16 that Sollner does not teach the fifth limitation (surface related multiples), this argument is not found persuasive. The main reason the examiner applied Sollner instead of using Barr Jr for each limitation is primarily because Sollner actually uses the term surface related multiples in several paragraphs to describe the extrapolation of upgoing and downgoing wavefields. Barr Jr basically describes surface related multiples without using the exact term, because [0050] to [0065] and [0088] describe the 
In response to applicant’s arguments on Pages 19-20 regarding that the combination does not have a reasonable expectation of success, this argument is not only not persuasive, but is irrelevant. Both references Barr Jr and Sollner are explicitly tied to extrapolating wavefields from seismic receiver stations along a streamer in upgoing and downgoing directions. Furthermore the Barr Jr reference is relevant since the applicant filed a Request for Continued Examination (RCE) on 26 January 2021 to reopen prosecution and submitted the European version of the Barr Jr publication (related EP 2,189,818) as part of the Information Disclosure Statement. Additionally, both references are from the same assignee as the pending application, thus further undercutting the argument that there is no reasonable expectation for success. [0068] – [0069] of Sollner give additional suggestions or motivation, as well as a reasonable expectation for success by stating that (a) due 
Applicant's remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645